FILED
                             NOT FOR PUBLICATION                             AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS ELIAS-ZENDEJAS,                        No. 12-71082

               Petitioner,                       Agency No. A200-244-571

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Jose Luis Elias-Zendejas, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law. Khan v. Holder, 584 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
773, 776 (9th Cir. 2009). We deny in part and dismiss in part the petition for

review.

      The BIA properly determined that Elias-Zenedejas’ conviction

for inflicting corporal injury on the mother of his children, in violation of

California Penal Code § 273.5, is a crime of domestic violence under 8 U.S.C.

§ 1227(a)(2)(E)(i) that renders him statutorily ineligible for cancellation of

removal. See 8 U.S.C. § 1229b(b)(1)(C); Banuelos-Ayon v. Holder, 611 F.3d
1080, 1083-86 (9th Cir. 2010); Vasquez-Hernandez v. Holder, 590 F.3d 1053,

1056-57 (9th Cir. 2010) (petty offense exception available in removal context does

not apply to petitioner’s eligibility for cancellation of removal based on his

conviction under California Penal Code § 273.5).

      We lack jurisdiction to consider Elias-Zendejas’ claim that the IJ should

have granted him a continuance because he failed to raise that claim before the

BIA and thereby failed to exhaust his administrative remedies. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     12-71082